DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/08/2021. Claims 1-8 and 10-20 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by the Shim et al. reference in the previous Office action, Applicant amends claim 1 and provides on page 11 of the amendment an argument which has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
With respect to the newly amended claim 3, Applicant’s argument on pages 11-14 of the amendment has been fully considered, but it is not persuasive because Applicant’s argument is merely based on one or some of the embodiments of the Shim reference, while Applicant ignores the other embodiments of the Shim reference, specifically the cited embodiments in the previous Office action and repeated below. Specifically, Shim, at least ¶ [0197], discloses Fig. 7A showing an electronic device according to various embodiments; further Fig. 7A and ¶ [0204]
In response to the rejection of claim 4 in the previous Office action, Applicant amends claim 4 and provides on page 15 of the amendment an argument: 
“It is asserted that the LED indicator 105 (paragraph 0078 and Figure 3) of Pantel is different from an OLED "first light emitting device" including an organic material. However, Pantel's LED indicator 105 is in a non-display (border) area 106/107 outside of display area 108 (paragraph 0060-0061).”

 	Examiner respectfully disagrees because:
 	(i)  	Pantel, specifically ¶¶ 60-61, does not explicitly disclose a border 106/107 being a non-display area; and 
(ii)  	Pantel, at least Figs. 3-4 and ¶ 74, explicitly discloses the light 406 emitted from the LED 105, which is adjacent to the display area of the touch display screen 101, to the viewer, i.e., the area that the LED indicator 105 emits light is the sub-display area. Further, Pantel, at ¶ 84, expressly discloses the LED indicator generating an image in the form of light to indicate a status of the display apparatus, such as “on,” “off,” and “charging of accumulator” to a user, in accordance with the particular application of the electronic device.
In response to the rejection of claim 13 in the previous Office action, Applicant amends claim 13 and provides on pages 15-16 of the amendment an argument: 
“As discussed above, Pantel's non-display area LED indicator 105 does not disclose, teach or suggest a light emitting module which emits light at a display area. Therefore, Applicant respectfully submits that there exists no suggestion or motivation to modify the light emitting device of Shim's semispherical display with a light emitting device of Pantel's non-display region to teach at least a component which provides light to the first to third display areas is different from that which provides light to the first sub-display area, and each of the first display area, the second display area, the third display area, and the first sub-display area displays an image of amended Claim 13.”

	Examiner respectfully disagrees because:
 	(i)  	As discussed above, Pantel, specifically ¶¶ 60-61, does not explicitly disclose a border 106/107 being a non-display area; and 
(ii)  	Claim 13 requires “a light emitting module which emits light at a first sub-display area”, but does not require “a light emitting module which emits light at a first/second/third display area,” as argued by the Applicant.
(iii)	Shim, specifically at least Figs. 7A-7D; ¶ 83, discloses the upper right corner light emitting module [740/741] corresponding to the first sub-display area, including a second light emitting device including a LED device, an OLED device, MEMS, and etc., and providing 
In response to the rejection of claim 16 in the previous Office action, Applicant amends claim 16 and provides on page 16 of the amendment the same argument with respect to the newly amended claim 1, which has been fully considered and is not persuasive. See the new ground of rejection 16 is made below.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2017/0205923 A1; hereinafter Shim) in view of Pantel (US 2018/0307270 A1.)
As per claim 13, Shim discloses a display apparatus (see at least Figs. 2D, 7A, 7D, disclosing a display apparatus of an electronic device) comprising: 
a first display area including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Figs. 7A-7D, disclosing a first display area corresponding to the display [710] and including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
see at least Figs. 7A-7D, disclosing a second display area corresponding to the display [733] and extending curved along a thickness direction of the display apparatus from the first side of the first display area;)
a third display area extending curved along the thickness direction of the display apparatus from the second side of the first display area (see at least Figs. 7A-7D, disclosing a third display area corresponding to the display [732] and extending curved along the thickness direction of the display apparatus from the second side of the first display area;)
a first sub-display area extending curved along the thickness direction of the display apparatus from the first corner of the first display area, the first sub-display area between the second display area and the third display area (see at least Figs. 7A-7D, disclosing a first sub-display area corresponding to the upper right corner display 741 [[as the claimed light emitting module including a component providing light to the first sub-display area]] and extending curved along the thickness direction of the display apparatus from the first corner of the first display area, the first sub-display area between the second display area and the third display area;)
a bezel area adjacent to the second display area, the third display area, and the first sub- display area (see at least Figs. 7D, 7E, 18C, disclosing a bezel area being a non-display area located adjacently below at least one of the displays [731-734, 741, 742] in the plan view;) and 
a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color (see at least Figs. 2A, 7A, 7D, disclosing a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color,)
wherein the display panel includes a first light emitting device, as the claimed [[first]] component, including an organic light emitting diode (OLED) material and providing light to the first to third display areas (see at least Figs. 2A, 7A; any of ¶ 101, ¶ 156, disclosing the display panel 210/710 including an OLED device, as the claimed [[first]] component or the claimed first light emitting device, including an organic material and providing light to the first to third display areas) and the light emitting module, as the claimed [[second]] component, including a second light emitting device including a LED device, an OLED device, MEMS, etc.., and providing light to the first sub-display area (see at least Figs. 7A-7D; ¶ 83, disclosing the upper right corner light emitting module [740/741] corresponding to the first sub-display area, including a second light emitting device including a LED device, an OLED device, MEMS, and etc., and providing light to the first sub-display area,) and
each of the first display area, the second display area, the third display area, and the first sub-display area displays an image (see at least Figs. 7A-7D and 12, disclosing the first display area corresponding to the display [710] and displaying an image, the second display area corresponding to the display [733] and displaying an image, and the first sub-display area corresponding to the upper right corner display [741] and displaying an image.)
Accordingly, Shim discloses all limitations of this claim except that Shim is silent to (i) the first boundary having a color same as or similar to the color of the bezel area; and (ii) the second light emitting device is selected to be different from the first light emitting device so as to render the limitation, “a [[first]] component which provides light to the first to third display areas is different from a [[second]] component that which provides light to the first sub-display area,” as claimed.

However, in the same field of endeavor, Pantel discloses a related display apparatus (see at least Fig. 16; ¶ [0101], disclosing a display apparatus of a related electronic device being small, such as a smartphone 100,) the display apparatus comprising:
a first display area including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Fig. 16, disclosing a first display area corresponding to the front display and including a first/top side, a second/right side extending from the first side, a first corner at which the first side and the second side meet, a third/bottom side extending from the second side and parallel to the first side, and a fourth/left side extending from the third side and parallel to the second side;) 
a second display area extending curved along a thickness direction of the display apparatus from the first side of the first display area (see at least Fig. 16, disclosing a second display area corresponding to the top curved edge display 1603 and extending curved along a thickness direction of the display apparatus from the first/top side of the first display area;) 
see at least Fig. 16, disclosing a third display area corresponding to the right curved edge display 1602 and extending curved along a thickness direction of the display apparatus from the second/right side of the first display area;);
a first sub-display area extending along the thickness direction of the display apparatus from the first corner of the first display area and being between the second display area and the third display area (see at least Figs. 3, 9, 16; ¶ 84, ¶ 101, disclosing a first sub-display area corresponding to the light emitting module, as the claimed [[second]] component, comprising at least an LED indicator and providing light to the corner area; also see at least Fig. 3; ¶ 78, disclosing the LED indicators located all four corners of the smartphone; thereby rendering a first sub-display area extending along the thickness direction of the display apparatus from the [[upper right]] corner of the first display area and being between the second display area and the third display area;)
 a bezel area adjacent to the second display area, the third display area, and the first sub- display area (see at least Figs. 3, 9, 16, disclosing a bezel area being a non-display area which includes a border 107 and is adjacent to the second display area, the third display area, and the first sub-display area;) and 
a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color that is the same as or similar to the color of the bezel area (see the above discussion regarding to the first sub-display area at the first [[upper right]] corner of the first display area; further at least Figs. 9, 16 [[Fig. 16 with the locations of camera 102 and the LED module  interchanged as shown in Fig. 9]], disclosing a part of the cutout 601, construed as a first boundary, defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color that is the same as or similar to the color of the bezel area,) 
wherein the display panel includes a first light emitting device, as the claimed [[first]] component, including an organic material and providing light to the first to third display areas (see the above discussion; or see at least Fig. 16; ¶¶ 101-102, disclosing an OLED-based display panel 1601 including a first light emitting device, as the claimed [[first]] component, including an electroluminescent organic semiconductor as the claimed organic material; also see ¶ [0003]:7, disclosing OLED being organic light-emitting diode,) and the light emitting/LED module, as the claimed [[second]] component, includes a second light emitting device different from the light emitting device and providing to the first sub-display area (see the above discussion; or see at least Fig. 16; ¶¶ [0084], [0101], disclosing the light emitting module comprising at least an LED indicator, as the claimed a second light emitting device, different from the first light emitting/OLED device as the claimed [[first]] component,) thereby rendering the [[first]] component which provides light to the first to third display areas to be different from a [[second]] component which provides light to the first sub-display area,
each of the first display area, the second display area, and the third display area display an image (see at least Figs. 16, 37, 39-41, ¶ 101, disclosing each of the first display area, the second display area, and the third display area displaying an image to maximize a full screen image,) and
the first sub-display area displays an image for indicating a status of the electronic device, in accordance with the particular application of the display apparatus (see at least ¶ 84, disclosing the LED indicator generating a notification image, in the form of light on and off to the corner area, displayed in the first sub-display area for indicating a status of the electronic device, such as “on,” “off,” and “charging of accumulator”, in accordance with the particular application of the display apparatus.)     
Shim, as discussed above, discloses the first boundary, but is silent to (i) the first boundary having a color same as or similar to the color of the bezel area. Shim, as discussed above, further discloses display panel being the organic light emitting diode (OLED) display panel including the [[first/OLED]] component providing light to the first to third display areas and the light emitting module including the second light emitting device being LED, OLED, or MEMS providing light to the first sub-display area, but is silent to (ii) the second light emitting device is selected to be different from the first (OLED) light emitting device so as to render the limitation, “the [[first/OLED]] component, which provides light to the first to third display areas is different from the [[second/LED]] component which provides light to the first sub-display area,” as claimed. Pantel, as discussed above, remedies for the deficiencies of the Shim reference and further teaches that the benefit of using the LED module is to provide notification to indicate a status of the electronic device, such as “on,” “off,” and “charging of accumulator”, in accordance with the particular application of the electronic device. Thus, it would have been 

As per claim 14, the above modified Shim obviously renders the display apparatus further comprising: 
a fourth display area extending curved along the thickness direction of the display apparatus from the third side of the first display area (see Shim at least Figs. 7A-7D, disclosing a fourth display area corresponding to the lower curved display 734 and extending curved along the thickness direction of the display apparatus from the third side of the first display area;) 
a fifth display area extending curved along the thickness direction of the display apparatus from the fourth side of the first display area (see Shim at least Figs. 7A-7D, disclosing a fifth display area corresponding to the left curved display 731 and extending curved along the thickness direction of the display apparatus from the fourth side of the first display area;)
a second sub-display area extending curved along the thickness direction of the display apparatus from a second corner of the first display area at which the second side and the third side meet, the second sub-display area between the third display area and the fourth display area (see Shim at least Figs. 7A-7D, disclosing a second sub-display area corresponding to the lower right corner display 742 and extending curved along the thickness direction of the display apparatus from a second corner of the first display area at which the second side and the third side meet, the second sub-display area between the third display area and the fourth display area;)
a third sub-display area extending curved along the thickness direction of the display apparatus from a third corner of the first display area at which the third side and the fourth side meet, the third sub-display area between the fourth display area and the fifth display area (see Shim at least Figs. 7A-7D, disclosing a third sub-display area corresponding to the lower left  corner display 742 and extending curved along the thickness direction of the display apparatus from a third corner of the first display area at which the third side and the fourth side meet, the third sub-display area between the fourth display area and the fifth display area;) and 
a fourth sub-display area extending curved along the thickness direction of the display apparatus from a fourth corner of the first display area at which the fourth side and the first side meet, the fourth sub-display area between the second display area and the fifth display area (see Shim at least Figs. 7A-7D, disclosing a fourth sub-display area corresponding to the upper left corner display 741 and extending curved along the thickness direction of the display apparatus from a fourth corner of the first display area at which the fourth side and the first side meet, the fourth sub-display area between the second display area and the fifth display area.)

As per claim 15, the above modified Shim obviously renders the display apparatus further comprising: 
a second boundary defined between the second sub-display area and the third display area and between the second sub-display area and the fourth display area, the second boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D;) 
a third boundary defined between the third sub-display area and the fourth display area and between the third sub-display area and the fifth display area, the third boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D;) and 
a fourth boundary between the fourth sub-display area and the second display area and between the fourth sub-display area and the fifth display area, the fourth boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D.) 

Claims 1-4, 6-8, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Pantel and Motoe et al. (US 5,914,853 A1; hereinafter Motoe.)
As per claim 1, Shim discloses a display apparatus (see at least Figs. 2D, 7A, 7D, disclosing a display apparatus of an electronic device) comprising: 
see at least Fig. 7A, 7D; ¶ [0202], disclosing a display module comprising at least elements [710-740] and displaying an image; also see Fig. 12 if necessary;) and 
a window member through which the image is transmitted to outside the display apparatus (see at least Figs. 2D, 7C, 18; ¶ [0093], ¶ [0099], disclosing a first/top housing 25a as the claimed window member through which the image is transmitted to outside the display apparatus) including: 
 	a first transmission portion including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Figs. 2D, 7A-7D, disclosing a first transmission portion [[a portion of the window member corresponding to the display 710]] including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
 	a second transmission portion extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second transmission portion [[a portion of the window member corresponding to the display 733]] extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion;) 
 	a third transmission portion extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a third transmission portion [[a portion of the window member corresponding to the display 732]] extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion;) and 
 	a first corner transmission portion extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion (see at least Figs. 2D, 7A-7D, disclosing a first corner transmission portion [[a corner portion of the window member corresponding to the upper-right corner display 741]] extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion,)
wherein the display module (see at least Figs. 7A, 7D) includes:
 	a display panel which generates the image, the display panel disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member (see at least Figs. 2B, 7A, 7D, disclosing a display panel 210/710 generating the image and disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member; further see any of ¶ 101, ¶ 156, disclosing the display panel 210/710 including a first light-emitting/OLED device which emits light at a display area [[corresponding to the first display [210/710] of the display apparatus and including an organic material;) and
 	a first light emitting module corresponding to the first corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a first light emitting module [[the upper-right corner display 741]] corresponding to the first corner transmission portion of the window member; see ¶ 83, ¶ 156, ¶ 202, disclosing the [[upper-right corner]] display being LED, OLED or other types;) and
Accordingly, Shim discloses all limitations of this claim, but is silent to the first light emitting module formed of the LED type which is different from the OLED type of the display panel and the first light emitting module including a first sub-light emitting module and a second sub-light emitting module spaced apart from each other.
However, in the same field of endeavor, Pantel discloses a related display apparatus (see at least Fig. 3, 16; ¶ 101, disclosing a display apparatus such as a smartphone 100) comprising: a display module (see at least Fig. 16) including a display panel (see at least Fig. 3, 16; ¶¶ 101-102, disclosing an OLED-based display panel 1601 including a front display and curved edge displays;) and a first light emitting module (see at least Fig. 3, 16; ¶ 84], ¶ 101, disclosing a first light emitting module comprising at least an LED indicator; also see at least Fig. 3; ¶ 78, disclosing the LED indicators located all four corners of the smartphone,) wherein the OLED display panel includes a first light-emitting/OLED device including an organic material (see the above discussion; or see at least Fig. 16; ¶¶ 101-102, disclosing an OLED-based display panel 1601 including a first light emitting device including an electroluminescent organic semiconductor as the claimed organic material; also see ¶ 3:7, disclosing OLED being organic light-emitting diode,) and the first light-emitting module includes an LED device, as a first sub-light emitting module, different from the first light emitting/OLED device (see the above discussion; or see at least Fig. 3, 16; ¶¶ 84, 101, disclosing the first light emitting module comprising at least an LED indicator, as the claimed first sub-light emitting module, different from the first light emitting/OLED device.) Pantel further teaches that the benefit of using the LED module is to provide a notification image to indicate a status of the display apparatus, such as “on,” “off,” and “charging of accumulator” to a user, in accordance with the particular application of the electronic device (see at least ¶ 84.)     
Shim, as discussed above, discloses the display panel including a first light emitting/OLED device including an organic material and the first light emitting module (see at least Fig. 7A; ¶ [0083], disclosing the display panel/module including the first light emitting module being OLED, LED, MEMS, or etc., i.e., the first light emitting module [740/741] including a LED device, an OLED device, MEMS, and etc.,) but is silent to the first light emitting module formed of the LED type which is different from the OLED type of the display panel and the first light emitting module including a first sub-light emitting module and a second sub-light emitting module spaced apart from each other. Pantel, as discussed above, teaches the display panel including the first light emitting/ OLED device including the organic material, the first light emitting (LED) module disposed at the corner of the display panel and including the LED indicator, as the claimed first sub-light emitting module, being different from the first light emitting/OLED device of the display panel, to provide a notification image to indicate a status or a function of the display apparatus, such as “on,” “off,” and “charging of accumulator”, to a user in accordance with the particular application of the electronic device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to use the first light emitting (LED) module disposed at the corner of the display panel of the Shim display apparatus, in view of the teaching in the Pantel reference, to improve the above modified display apparatus of the Shim reference for the predictable result of providing a notification image to indicate a status or a function of the display apparatus to the user in accordance with the particular application of the electronic device. 

However, in the same field of endeavor, Motoe discloses a related display apparatus (see at least Fig. 1; Col. 1:6-9, disclosing a display apparatus) comprising a first light emitting module disposed at the corner and including at least a first sub-light emitting module and a second sub-light emitting module spaced apart from each other (see at least Fig. 1; Col. 3:57-63, disclosing a first light emitting module comprising four LEDs 9, disposed at the corner, and including a first LED 9, as the claimed first sub-light emitting module, a second LED 9 as the claimed second sub-light emitting module spaced apart from the first LED 9,) thereby providing various notification images indicating various functions or statuses of the display apparatus, e.g., an access to a hard disk drive, the remaining amount of battery, and etc., to a user in accordance with a particular application (see at least Col. 3:57-63; Col. 6:30-31.)
The above modified Shim in view of Pantel, as discussed above, obviously renders the first light emitting module including a first sub-light emitting (LED) module for providing a notification image to indicate a status or a function of the display apparatus to the user in accordance with the particular application of the electronic device. Motoe teaches the first light emitting module including at least a first sub-light emitting (LED) module and a second sub-light emitting (LED) module for providing various notification images to indicate various functions or statuses of the display apparatus, to a user in accordance with a particular application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the first light emitting module of the above modified Shim to include at least the first sub-light emitting (LED) module and the second sub-light emitting (LED) module, in view of the teaching in the Motoe reference, to improve the above modified display apparatus of the Shim reference for the predictable result of providing more notification images to indicate various functions or statuses of the display apparatus, to the user in accordance with a particular application.
Accordingly, the above modified Shim in view of Pantel and Motoe obviously renders all limitations of this claim.

As per claim 2, Shim further discloses the window member further including:
see at least Figs. 2D, 7A-7D, disclosing a fourth transmission portion [[a portion of the window member corresponding to the display 734]] extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion;) 
 	a fifth transmission portion extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fifth transmission portion [[a portion of the window member corresponding to the display 731]] extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion;) 
 	a second corner transmission portion extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second corner transmission portion [[a portion of the window member corresponding to the lower-right corner display 742]] extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion;) 
 	a third corner transmission portion extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a third corner transmission portion [[a portion of the window member corresponding to the lower-left corner display 742]] extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion;) and 
 	a fourth corner transmission portion extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission see at least Figs. 2D, 7A-7D, disclosing a fourth corner transmission portion [[a portion of the window member corresponding to the upper-left corner display 741]] extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion.)

As per claim 3, Shim further discloses the display module further including:
 	an input detection sensor with which an external touch is detected (see at least ¶ 197, disclosing Fig. 7A showing an electronic device according to various embodiments; further Fig. 7A and ¶ 204, disclosing a touch panel 760, as the claimed input detection sensor, with which an external touch is detected,) 
the display panel disposed further corresponding to each of the fourth transmission portion and the fifth transmission portion of the window member (see the discussion in the rejection of claims 1-2; or at least Figs. 2D, 7A-7D;)
 a second light emitting module corresponding to the second corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a second light emitting module [[the lower-right corner display 742]] corresponding to the second corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;)
 	a third light emitting module corresponding to the third corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a third light emitting module [[the lower-left corner display 742]] corresponding to the third corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;) and 
 	a fourth light emitting module corresponding to the fourth corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a fourth light emitting module [[the upper-left corner display 741]] corresponding to the fourth corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types,)
see at least ¶ [0197], disclosing Fig. 7A showing an electronic device according to various embodiments; further Fig. 7A and ¶ [0204], disclosing a touch panel 760, as the claimed input detection sensor, with which an external touch is detected, wherein the touch panel 760 overlaps the display panel 710, the second display on the rear of the apparatus (not illustrated,) and the plurality of curved displays 730, but does not overlap four [[corner]] light emitting modules [740/741, 742]; accordingly, Shim disclosing, in accordance with at least one embodiment, a touch panel [[as the claimed input detection sensor]] with which an external touch is detected, wherein the touch panel [[as the claimed input detection sensor]] overlaps the display panel and does not overlap four light emitting modules [740/741, 742]; furthermore, see Figs. 18A-18C, disclosing touch graphical objects, such as thumbnail images, icons, etc., on the curved displays and a touch image on the display panel and the plurality of [[side]] curved displays, but does not overlap four [[corner]] semispherical displays, corresponding to the claimed four light emitting modules, in accordance with a particular application/ embodiment.)

As per claim 4, the above modified Shim, as discussed in the rejection of claim 1, obviously renders the display panel including a first light emitting/OLED device which emits light at a display area [[corresponding to the first display 210/710] of the display apparatus and includes an organic material (see the discussion in the rejection of claim 1; or see Shim at least Figs. 2B, 7A, 7D, disclosing a display panel 210/710 generating the image and disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member; further see Shim any of ¶ 101, ¶ 156, disclosing the display panel 210/710 including a first light-emitting/OLED device which emits light at a display area [[corresponding to the first display [210/710] of the display apparatus and including an organic material,) and the first light emitting module which emits light at a sub-display area of the display apparatus which is adjacent to the display area (see the discussion in the rejection of claim 1; or see Shim at least Figs. 7A, 7D, 12, disclosing the first light emitting module [[the upper-right corner display 741]] corresponding to the first corner transmission portion of the window member; see Shim at least Figs. 7A, 7D, 12; ¶ 83, ¶ 156, ¶ 202, disclosing the [[upper-right corner]] display being LED, OLED or other types which emits light at a sub-display area [[corresponding to the area that the first light emitting module or the upper-right corner display 741 emits image light]] of the display apparatus which is adjacent to the display area corresponding to the first display 710; also see Pantel, at least Figs. 3-4 and ¶ 74, explicitly disclosing the [image] light 406 emitted from the LED 105, which is adjacent to the display area of the touch display screen 101, to the viewer, i.e., the area that the LED indicator 105 emits light is the sub-display area. Further, Pantel, at ¶ 84, expressly disclosing the LED indicator generating an image in the form of light to indicate a status of the display apparatus, such as “on,” “off,” and “charging of accumulator” to a user, in accordance with the particular application of the electronic device) and includes a second light emitting device different from the first light emitting device (see the discussion in the rejection of claim 1; or see Pantel at least Fig. 3, 16; ¶ 84], ¶ 101, disclosing the first light emitting module comprising at least an LED indicator as a second light emitting/LED device; see the discussion in the rejection of claim 1 where both Shim and Pantel disclosing the OLED display panel including a first light emitting /OLED device including an organic material; thereby rendering the second light emitting/LED device different from the first light emitting/OLED device.)
As per claim 6, Shim discloses a support member on which the display panel is supported, the support member facing the window member with both the display panel and the first light emitting module therebetween (see at least Figs. 2D, 7D, disclosing a support member [[a bottom housing 25b]] on which the display panel is supported, the support member facing the window member [25a] with both the display panel and the first light emitting module therebetween; alternatively Figs. 2F, 7D, disclosing a support member [205-207] on which the display panel is supported, the support member facing the window member [25a] with both the display panel and the first light emitting module therebetween,.)
As per claim 7, Shim discloses wherein at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member (see at least Figs. 2D, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member to render the first light emitting module 741 not moving; alternatively Figs. 2F, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member to render the first light emitting module 741 not moving.)
claim 8, Shim discloses wherein at the first corner transmission portion of the window member, the first light emitting module is fixed to the window member (see at least Figs. 2D, 7C, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the window member to render the first light emitting module 741 not moving; alternatively Figs. 2D, 2F, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the window member to render the first light emitting module 741 not moving.)
As per claim 12, Shim discloses wherein within the display module, the first light emitting module corresponding to the first corner transmission portion of the window member emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color (see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display panel being an OLED display and the first light emitting module being an LED display; see at least ¶ [0101], ¶ [0157], disclosing the display being a color display; see at least Fig. 13, disclosing the first [[upper-left]] light emitting module corresponding to the first corner transmission portion of the window member [[see the rejection of claim 1; or at least Fig. 7C]] emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color.)

As per claim 16, the above modified Shim, as discussed in the rejection of claim 13, obviously renders the display apparatus further comprising a display module including a (OLED) display panel corresponding to the first display area, the second display area and the third display area; and a light emitting (LED) module at the upper right corner of the display apparatus being adjacent to the display panel and corresponding to the first sub-display area (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D,) wherein the light-emitting module includes an LED device, as a first sub-light emitting module (see the above discussion; or see Pantel at least Fig. 3, 16; ¶¶ 84, 101, disclosing the first light emitting module comprising at least an LED indicator, as the claimed first sub-light emitting module, different from the first light emitting/OLED device.) 

However, in the same field of endeavor, Motoe discloses a related display apparatus (see at least Fig. 1; Col. 1:6-9, disclosing a display apparatus) comprising a first light emitting module disposed at the corner and including at least a first sub-light emitting module and a second sub-light emitting module spaced apart from each other (see at least Fig. 1; Col. 3:57-63, disclosing a first light emitting module comprising four LEDs 9, disposed at the corner, and including a first LED 9, as the claimed first sub-light emitting module, a second LED 9 as the claimed second sub-light emitting module spaced apart from the first LED 9,) thereby providing various notification images indicating various functions or statuses of the display apparatus, e.g., an access to a hard disk drive, the remaining amount of battery, and etc., to a user in accordance with a particular application (see at least Col. 3:57-63; Col. 6:30-31.)
The above modified Shim in view of Pantel, as discussed above, obviously renders the first light emitting module including a first sub-light emitting (LED) module for providing a notification image to indicate a status or a function of the display apparatus to the user in accordance with the particular application of the electronic device. Motoe teaches the first light emitting module including at least a first sub-light emitting (LED) module and a second sub-light emitting (LED) module for providing various notification images to indicate various functions or statuses of the display apparatus, to a user in accordance with a particular application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the first light emitting module of the above modified Shim to include at least the first sub-light emitting (LED) module and the second sub-light emitting (LED) module, in view of the teaching in the Motoe reference, to improve the above modified display apparatus of the Shim reference for the predictable result of providing more notification images to indicate various functions or statuses of the display apparatus, to the user in accordance with a particular application.
Accordingly, the above modified Shim in view of Pantel and Motoe obviously renders all limitations of this claim.

claim 17, the above modified Shim obviously renders the display panel including a first light emitting device including an organic material, and the light emitting module includes a second light emitting device including a semiconductor material (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D.)
	As per claims 18-20, see the rejections of claims 6-8.

Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Pantel and Motoe, and further in view of Peng et al. (US 2019/0371244 A1; hereinafter Peng.)
As per claim 5, the above modified Shim, as discussed in the rejection of claim 4, further discloses the display apparatus used in a small electronic device, such as a smart phone (see Shim at least Fig. 2B, 12; ¶ [0087],) the first light emitting device being an organic material and the first light emitting module (741) displaying a portion of image and including the second light emitting device being an LED device (see the discussion in the rejection of claim 4.) Accordingly, the above modified Shim discloses all limitations of this claim except that the above modified Shim obviously renders the second light emitting device being an LED device, instead of a micro-LED as claimed.
However, in the same field of endeavor, Peng discloses a display apparatus of a related electronic device being small, such as a smart phone (see at least ¶ [0026],) the display apparatus comprising a light emitting module displaying an image and including the light emitting device being a micro-LED to improve a variety of display specifications including increasing the granularity of brightness control without significantly increasing the area having the micro-LED disposed thereon (see at least ¶¶ [0025]-[0026].)
	Moreover, the instant application, at least ¶ [0109], teaches that the second light emitting device may be an LED or a micro-LED, i.e., a mere design choice of the second light emitting device. And, both the above modified Shim and Peng references, as discussed above, disclose the display apparatus used in the small smart phone. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the LED of the above modified Shim with the micro-LED as a mere desire choice, in the above modified display apparatus of the Shim reference, in view of the teaching in the Peng reference, to improve the above modified display apparatus of the Shim reference for 

As per claim 10, the above modified Shim in accordance with claim 5 obviously renders the display panel being the OLED display panel and the first light emitting module being the first micro-LED module (see the discussion in the rejection of claim 5.) Moreover, the above modified Shim renders the display module further including: an inherent first data driver circuit which provides a first data signal to the display panel in order to display an image on the display panel [210/710] (see Shim at least Figs. 7A-7D and 12; ¶¶ 201-202;) an inherent second data driver circuit which provides a second data signal to the first light emitting module [[the upper-right corner display 741]] in order to display a portion of display content on the first light emitting module (see Shim at least Figs. 7A-7D, 12; ¶ 202.) Accordingly, the above modified Shim in accordance with claim 5 obviously renders all limitations of this claim except for “a control circuit which controls the first data driver circuit and the second data driver circuit.”
However, Peng, noting at least see at least Fig. 2; ¶ 26:15, discloses that, in the case of the OLED display panel, a [[first]] data driver circuit provides a [[first]] data signal to an OLED display panel and a [[first]] control logic controlling the [[first]] data driver circuit; or in the case of the micro-LED display panel/module, a [[second]] data driver circuit provides a [[second]] data signal to the micro-LED display panel/module and a [[second]] control logic controlling the [[second]] data driver circuit (see at least Fig. 2; ¶ 2]; ¶ 32.)
 	The above modified Shim, as discussed above, obviously renders the display apparatus comprising both the OLED display panel and the first micro-LED display module, the first data driver circuit providing a first data signal to an OLED display panel, and the second data driver circuit providing a second data signal to the micro-LED display panel/module, but is silent to “a control circuit which controls the first data driver circuit and the second data driver circuit.” Peng, as discussed above, discloses that, in the case of the OLED display panel, the first data driver circuit provides a data signal to an OLED display panel and a first control logic controlling the first data driver circuit; or in the case of the micro-LED display panel/module, a second data driver circuit provides a second data signal to the micro-LED display panel/module 
	
As per claim 11, the above modified Shim, in accordance with claim 10, discloses the control circuit determining a color of light emitted from each of the display panel and the first light emitting module and controlling the first data driving circuit to output the first data signal and the second data driving circuit to output the second data signal based on the determined colors to be dependent (see Peng at least Figs. 1-2; ¶ 27, disclosing the control circuit controlling and providing the [[display]] data signals to the data driver; further see Shim at least Fig. 12; ¶ 202, disclosing the control circuit controls the first data driving circuit to output the first data signal and the second data driving circuit to output the second data signal, so as to render the display content image continuously displayed on the display panel and the first light emitting module, i.e., the determined color of light emitted from the display panel and the determined color of light emitted from the first light emitting being dependent on each other.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626